Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 03/11/2021 and TD approved 03/14/2021 in which the claims 1-20 are allowed.

Allowable Subject Matter
3. 	The following is an examiner’s statement of reasons for allowance:  
 	Generating a new compound orthonormal transform (COT) by embedding information regarding a non-recursive transform into a recursive transform that has a larger size than the non-recursive transform. When a result of the determination is to use the recursive transform: determining a first half portion of the recursive transform based on the COT, deriving a second half portion of the recursive transform due to the symmetry/anti-symmetry properties of the core of the recursive transform in view of the first half portion of the COT, and causing or transmitting  information that causes the target data block to be encoded or decoded using the first half portion and the second half portion of the recursive transform as the recursive transform. 
 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record: Zhao et al. (US 2016/0219290 A1, hence claims 1-20 are allowed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mehrdad Dastouri can be reached on (571) 272-7418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.